FILED
                             NOT FOR PUBLICATION                            FEB 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



 JOSE NOE GARCIA-MONGE,                           No. 07-72450

               Petitioner,                        Agency No. A078-942-618

   v.
                                                  MEMORANDUM *
 ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                             Submitted February 16, 2010 **

Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Jose Noe Garcia-Monge, a native and citizen of El Salvador, petitions for

review of the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

JT/Research
removal, and relief under the Convention Against Torture (“CAT”). We have

jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence, INS v.

Elias-Zacarias, 502 U.S. 478, 481 (1992), and we deny the petition.

        Substantial evidence supports the agency’s determination that Garcia-Monge

failed to establish the severe hazing he suffered at school was on account of his

political opinion or any other protected ground. See id. at 483-84. Accordingly,

his asylum claim fails.

        Because Garcia-Monge failed to establish eligibility for asylum, he

necessarily failed to meet the more stringent standard for withholding of removal.

See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

        Finally, substantial evidence supports the agency’s denial of CAT relief

because Garcia-Monge did not establish a likelihood of torture by, at the

instigation of, or with the consent or acquiescence of the El Salvadoran

government. See Azanor v. Ashcroft, 364 F.3d 1013, 1019 (9th Cir. 2004).

        PETITION FOR REVIEW DENIED.




JT/Research                                2                                   07-72450